Citation Nr: 1015314	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-17 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
Sinding-Larson-Johansson syndrome with baker's cyst and 
degenerative joint disease of the left knee.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
September 2005.  He served in Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In that decision, the RO granted 
service connection for Sinding-Larson-Johansson syndrome with 
baker's cyst and degenerative joint disease of the left knee 
and assigned an initial noncompensable disability rating, 
effective July 7, 2008 .

In a March 2009 rating decision, the RO increased the initial 
disability rating for the Veteran's left knee disability to 
10 percent, effective July 7, 2008.  A Veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for a higher 
initial rating for Sinding-Larson-Johansson syndrome with 
baker's cyst and degenerative joint disease of the left knee 
remains before the Board. 


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by 
limitation of flexion to between 50 and 140 degrees with no 
limitation of extension.

2.  From July 7, 2008 to July 22, 2008 the Veteran 
experienced slight instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for Sinding-Larson-Johansson syndrome with baker's 
cyst and degenerative joint disease of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic 
Codes (DCs) 5003, 5010, 5256, 5258-5263 (2009).

2.  The criteria for an initial 10 percent rating for left 
knee instability have been met from July 7, 2008 to July 22, 
2008.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic 
Code (DC) 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The appeal for a higher initial rating for a left knee 
disability arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
address prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of such error in 
this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded VA 
examinations for a left knee disability.

Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. 
§§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's left knee disability is currently rated under 
38 C.F.R. § 4.71a, DCs 5010-5260.  Hyphenated diagnostic 
codes are used when a rating under one code requires use of 
an additional diagnostic code to identify the basis for the 
rating assigned.  38 C.F.R. § 4.27 (2009).  Here, the use of 
DCs 5010-5260 reflects that the Veteran's left knee 
disability is rated as traumatic arthritis of the left knee 
under DC 5010 and that the initial 10 percent rating was 
assigned based on limitation of leg flexion under DC 5260.  

Traumatic arthritis is rated under the same diagnostic 
criteria as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
merited for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
DC 5003.  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  The General Counsel subsequently clarified 
that for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  A separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 
Fed. Reg. 56,704 (1998).  
The General Counsel has subsequently held that a separate 
rating could also be provided for limitation of knee 
extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 
59,990 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2009).

Limitation of knee flexion is rated as follows: a 
noncompensable rating is warranted when it is limited to 60 
degrees; a 10 percent rating is warranted when it is limited 
to 45 degrees; a 20 percent rating is warranted when it is 
limited to 30 degrees; and a 30 percent rating is warranted 
when it is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

Limitation of knee extension is rated as follows: a 
noncompensable rating is warranted when it is limited to 5 
degrees; a 10 percent rating is warranted when it is limited 
to 10 degrees; a 20 percent rating is warranted when it is 
limited to 15 degrees; a 30 percent rating is warranted when 
it is limited to 20 degrees; a 40 percent rating is warranted 
when it is limited to 30 degrees; and a 50 percent rating is 
warranted when it is limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261.

A July 2008 VA primary care outpatient treatment note reveals 
that the Veteran reported a 6 year history of left knee pain 
following an in-service injury for which he was placed in a 
knee immobilizer.  He reported increased pain, popping and 
throbbing of the knee with stair climbing, and giving out of 
the knee when he would walk fast or run.  The pain was 
exacerbated by running.  Examination of the knee revealed 
crepitus and pain with patellar compression, knee rotation, 
and lateral/medial distraction, and no edema, heat, or 
redness.  Diagnoses of chondromalacia and possible internal 
derangement were provided.

A July 2008 VA consultation report indicates that the Veteran 
reported left knee pain and an occasional feeling that his 
knee might "give out on him."  Examination of the knee 
revealed no erythema, warmth, swelling, or effusion.  The 
knee was tender on the posterior medial joint line and there 
was some slight tenderness along the medial facet.  Left knee 
range of motion was recorded as from 0 to 135 degrees with 
mild crepitance and pain beginning around 130 degrees.  The 
patella appeared to crack somewhat, but there was no gross 
varus/valgus instability.  Anterior dorsal sign was negative, 
Lachman's Test was negative, and there was positive McMurry 
sign.  X-rays of the knee revealed some mild patella femoral 
changes and some slight narrowing of the medial joint space.  
Diagnoses of left knee pain, chondromalacia, and a possible 
medial meniscus tear were provided.

An August 2008 VA examination report indicates that the 
Veteran reported daily left knee pain described as aching in 
nature and 2/10 in intensity, weakness, stiffness with 
prolonged sitting, heat, instability or giving way, 
fatigability, and lack of endurance.  There was no redness or 
locking reported.  The condition was treated with ice and 
medication and the Veteran reported flare ups after prolonged 
walking.  During the flare ups, the knee would get more 
painful (throbbing pain) and the pain was 4-5/10 in 
intensity.  Flare ups occurred weekly and lasted for hours.  
The knee pain was precipitated by stairs, prolonged walking, 
driving, and prolonged weight bearing, and was alleviated by 
rest, ice, heat, medications, and avoiding activities that 
aggravated the pain.  

The Veteran further reported that he did not use any 
assistive devices and did not have any knee surgery.  He 
denied episodes of dislocation or recurrent subluxation.  He 
was a freight line examiner who inspected military vehicles 
and due to his knee condition he could not jump or climb the 
platforms and had trouble standing on his feet for prolonged 
periods of time.  He had not lost any days from work in the 
previous year because his boss allowed him to rest 
periodically.  He was unable to continue participating in 
various sports, but his activities of daily living remained 
intact.

Examination of the left knee revealed no pain during range of 
motion and baseline pain (2/10) prior to movement which did 
not change upon repetitive motion.  There was no pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.  There was no edema, effusion, instability, 
weakness, redness, heat, abnormal movement, or guarding of 
movement.  There was medial line tenderness.  The Veteran's 
gait was normal and there were no functional limitations on 
standing and walking.  There were no callosites, breakdown, 
or unusual shoe wear pattern that would indicate abnormal 
weight bearing.  There was no ankylosis of the knee.

Range of left knee motion was recorded as flexion to 140 
degrees and extension to 0 degrees.  Stability was very good, 
crepitus was not noted on straightening the knee, the medial 
and collateral ligaments were normal (no motion), examination 
of the anterior and posterior cruciate ligaments revealed a 
negative Drawer sign, examination of the medial and lateral 
meniscus revealed a negative McMurray's test, and there was 
no valgus/varus instability.  

An MRI of the left knee revealed findings consistent with 
Sinding-Larsen-Johansson syndrome, mild fissuring of the 
patellar cartilage, and a small Baker's cyst.  X-rays of the 
knee revealed no acute or healing fracture, no joint 
effusions, minimal degenerative changes of the patellofemoral 
joint, and otherwise normal findings.  The Veteran was 
diagnosed as having Sinding-Larsen-Johansson syndrome, mild 
fissuring of the patellar cartilage, a small Baker's cyst, 
and mild degenerative joint disease of the left knee.

VA treatment records dated from February to March 2009 reveal 
that the Veteran reported left knee pain.  Examination 
revealed knee tenderness and crepitation, but no erythema, 
warmth, swelling, or varus/valgus instability.  A mild 
effusion was noted during a March 2009 VA medical 
consultation.  Left knee flexion was to between 120 and 130 
degrees and extension was to 0 degrees.  An August 2008 MRI 
of the left knee revealed findings consistent with Larsen 
Johannson syndrome, mild fissuring of the articular cartilage 
of the under surface of the patella, and no meniscus tears or 
ligamentous injuries.  Diagnoses of avascular necrosis of the 
inferior pole of the left patella and chronic patellar 
tendonopathy were provided.

A May 2009 VA consultation report indicates that the Veteran 
reported that his left knee pain had worsened significantly 
over the previous two years and that he had significant 
difficulty walking for prolonged periods.  He experienced 
pain while running and ascending and descending stairs, but 
denied night pain.  He reported giving way of the knee, but 
denied any locking, radiation of the knee pain, or numbness 
or tingling affecting the left lower extremity.
Examination of the knee revealed a mild knee effusion, 
tenderness to palpation over the inferior pole of the 
patella, and no tenderness to palpation over the medial 
lateral joint lines or parapatellar regions.  There was full 
extension of the knee (to 0 degrees) and flexion was to 70 
degrees, at which point the knee became extremely painful.  
X-rays of the knee revealed normal alignment and no evidence 
of fracture or joint space narrowing.  An MRI revealed a 
popliteal cyst with no associated meniscal pathology, intact 
collateral and cruciate ligaments, and well preserved 
articular cartilage.

A June 2009 VA consultation report reveals that the Veteran 
reported that he experienced progressively worsening left 
knee pain and that he wore a knee brace at work.  The pain 
was located in the inferior patellar region and was described 
as 4/10 in intensity.  Left knee flexion was to 110 degrees 
with pain beginning at 80 degrees.  There was pain to 
palpation over the left patellar region.

An August 2009 VA physical therapy note indicates that left 
knee pain was described as 3/10 in intensity and that flexion 
was to 60 degrees.

A September 2009 VA examination report indicates that the 
Veteran reported continuous aching pain in the anterior 
aspect of the left knee joint and an inability to flex it 
beyond about 45-50 degrees.  The pain was accompanied by an 
occasional snapping sensation and a feeling that the knee 
would buckle.  The joint swelled at times and he took 
medication and used a brace at all times.

Examination of the knee revealed a normal gross appearance.  
The Veteran walked with a mild left antalgic limp and he 
guarded movement of the knee considerably.  Range of knee 
motion was from 0 to 50 degrees, with pain at the extreme of 
flexion.  There appeared to be a trace effusion in the knee.  
There was no ligamentous instability to joint manipulation. 

The Veteran was diffusely tender about the knee, and there 
appeared to be crepitation over the patella with motion of 
the joint.  X-rays revealed a high riding patella, but the 
joint appeared to be otherwise within normal limits.  The 
diagnosis was patello-femoral syndrome of the left knee, 
secondary to patella alta and chondromalacia patellae.

There was no specific increase in the left knee symptoms as a 
result of repeated activities during the examination.  The 
patella alta permitted lateral subluxations of the patella 
more easily than normal and was related to the sensation that 
the knee would buckle.  X-rays of the knee revealed no 
evidence of fracture, malalignment or other osseous 
abnormality.  The joint spaces were preserved.  There was no 
evidence of degenerative change or joint effusion.  Overall, 
the X-rays of the left knee were within normal limits.

The above evidence reflects that there is a left knee 
disability with pain and limitation of flexion to at most 50 
degrees.  Although the Veteran reported limitation of motion 
to between 45 and 50 degrees, this was not shown on clinical 
evaluation and he has been awarded a rating that contemplates 
limitation of flexion to 45 degrees.  There is no limitation 
of knee extension.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, pain, or flare-ups. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The above evidence reflects that there is pain associated 
with the Veteran's left knee and that he has voiced 
subjective complaints that could be construed as reporting 
weakness, fatigability, and lack of endurance.  The July 2008 
VA consultation report reveals that flexion was to 135 
degrees with pain beginning at 130 degrees.  Also, the June 
2009 VA consultation report indicates that flexion was to 110 
degrees, with pain beginning at 80 degrees.  Thus, with 
consideration of functional factors, flexion was limited to 
130 degrees and 80 degrees respectively.  Flare-ups have not 
been reported.  

While the Veteran is competent to report symptoms of his left 
knee disability, there is no evidence of additional 
limitation of motion due to functional factors that would 
approximate the criteria for a higher initial rating.  The 
physician who conducted the August 2008 VA examination 
reported that there was no pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  Pain 
began only at the extreme of flexion, which was 50 degrees.

Furthermore, the physician who conducted the September 2009 
VA examination reported that there was no specific increase 
in the left knee symptoms as a result of repeated activities 
during the examination.  Even considering pain and other 
factors, the evidence does not support assignment of a higher 
rating under DCs 5260 or 5261, as the evidence does not 
reflect that the Veteran's pain is so disabling to actually 
or effectively result in flexion limited to 30 degrees or 
extension limited to 10 degrees-the requirements for the next 
higher percent ratings under DCs 5260 and 5261.  Examiners 
have consistently found flexion to be limited to no less than 
50 degrees even with consideration of functional factors.  No 
limitation of extension has been found, even with 
consideration of functional factors.  DCs 5260 and 5261.

As the foregoing discussion should make clear there is no 
evidence of limitation of flexion to, or approximating, 30 
degrees as would be required for a higher rating under DC 
5260.

The Veteran has consistently been found to have full left 
knee extension to 0 degrees and no functional impairment has 
been noted on extension.  Hence a separate rating for 
limitation of extension under DC 5261 is not warranted.

As to left knee instability, under DC 5257, knee impairment 
with recurrent subluxation or lateral instability is rated as 
follows: a 10 percent rating is warranted if the condition is 
slight; a 20 percent rating is warranted if the condition is 
moderate; and a 30 percent rating is warranted if the 
condition is severe.  38 C.F.R. § 4.71a, DC 5257.

The July 2008 VA primary care outpatient treatment note 
reveals that the Veteran reported that his knee would give 
out when he would walk fast or run.

The VA consultation report dated July 23, 2008 indicates that 
the Veteran reported an occasional feeling that his knee 
might "give out on him."  Examination revealed that there 
was no gross varus/valgus instability.  

The August 2008 VA examination report reveals that the 
Veteran reported instability or giving way of the left knee, 
but that he denied episodes of dislocation or recurrent 
subluxation.  Examination of the knee revealed that stability 
was very good and that the medial and collateral ligaments 
were normal (no motion). Examination of the anterior and 
posterior cruciate ligaments revealed a negative Drawer sign, 
examination of the medial and lateral meniscus revealed a 
negative McMurray's test, and there was no valgus/varus 
instability.

The Veteran's VA treatment records dated from February to 
March 2009 indicate that examination of the left knee 
revealed no varus or valgus instability.

The May 2009 VA consultation report reveals that the Veteran 
reported giving way of the knee.  X-rays of the knee revealed 
normal alignment and no evidence of fracture or joint space 
narrowing.  An MRI revealed intact collateral and cruciate 
ligaments and well preserved articular cartilage.

The September 2009 VA examination report indicates that the 
Veteran reported that the left knee would sometimes feel as 
if it would buckle and that he used a knee brace at all time.  
While the physician who conducted the examination noted that 
the patella alta permitted lateral subluxations of the 
patella more easily than normal and was related to the 
sensation that the knee would buckle, examination of the knee 
revealed that there was no ligamentous instability to joint 
manipulation.  X- rays of the knee revealed no evidence of 
fracture, malalignment or other osseous abnormality, and the 
X-rays were within normal limits overall.

Prior to the VA medical consultation dated July 23, 2008, the 
Veteran reported that his knee would give out during the July 
2008 VA primary care outpatient treatment.  The Veteran is 
competent to report observable symptoms of his left knee 
disability, such as instability, and there is no evidence to 
contradict his reports.  See Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  Therefore, an initial 10 percent 
rating for slight left knee instability under DC 5257, from 
July 7, 2008 to July 22, 2008, is warranted.  38 U.S.C.A. §§ 
1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5257.

The Board notes that the Veteran reported that he experienced 
left knee instability and wore a knee brace during the July 
2008 VA medical consultation, August 2008 VA examination, May 
2009 VA medical consultation, and September 2009 VA 
examination.  However, the evidence reveals that examinations 
of the knee consistently revealed that the knee was stable 
and that all ligaments were intact. 

X-rays and MRI reports indicate that there was normal 
alignment of the knee, no fractures, and that the collateral 
and cruciate ligaments were intact and there was well 
preserved cartilage.  While the Veteran is competent to 
report observable symptoms of his left knee disability, the 
objective evidence of a lack of left knee instability since 
the July 23, 2008 VA medical consultation outweighs the 
Veteran's statements to the contrary.

In addition, the Veteran is not entitled to a rating under 
DCs 5256, 5258-5259, or 5262-5263 as there is no evidence of 
ankylosis, cartilage removal, tibia or fibula impairment, or 
genu recurvatum.  Although there is evidence of right knee 
pain, this is already compensated under the current ratings.  
While there was evidence of effusion during the March 2009 VA 
medical consultation and September 2009 VA examination, the 
Veteran has consistently denied locking of the knee and there 
is no evidence of semilunar cartilage dislocation.  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran has reported that his left knee disability has 
interfered with his job.  The August 2008 VA examination 
report indicates that the Veteran reported that he was a 
freight line examiner inspecting military vehicles and that 
he could not jump or climb platforms and had trouble standing 
for prolonged periods of time.  He had to periodically rest 
at work due to his knee.  The Veteran's statements raise the 
question of entitlement to an extraschedular evaluation.  The 
symptoms of his disability are pain, stiffness, weakness, 
heat, instability, and limitation of knee flexion.  These 
symptoms are contemplated by the rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that a TDIU is an element of all claims 
for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Where a veteran: (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to TDIU.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case, the Veteran has reportedly been gainfully 
employed since his discharge from service.  Although a 
December 2007 VA consultation report reveals that he reported 
that he took a took a leave of absence from his job 5 months 
prior to the December 2007 VA medical evaluation because he 
could not deal with people, he reported that he planned to 
return to work.  The evidence indicates that since that time 
he has been gainfully employed as a freight line examiner 
with the Department of Defense.  As there is no evidence of 
unemployability, the question of entitlement to a TDIU is not 
raised under Roberson and Rice.








							(CONTINUED ON NEXT PAGE)
ORDER 

Entitlement to an initial rating higher than 10 percent for 
Sinding-Larson-Johansson syndrome with baker's cyst and 
degenerative joint disease of the left knee is denied.

Entitlement to an initial rating of 10 percent for left knee 
instability, from July 7, 2008 to July 22, 2008, is granted.






____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


